MEMORANDUM OPINION
                                          No. 04-10-00281-CV

                                         Michael WULCZYN,
                                              Appellant

                                                    v.

                                          Carolyn CROSSON,
                                                Appellee

                          From the Probate Court No. 1, Bexar County, Texas
                                    Trial Court No. 2006-PC-0557
                           Honorable Polly Jackson Spencer, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: November 24, 2010

DISMISSED

           The parties have filed a joint motion to dismiss this appeal, indicating that they have fully

compromised and settled all issues in dispute. The motion is granted, and this appeal is

dismissed. See TEX. R. APP. P. 42.1(a); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180,

181 (Tex. App.—San Antonio 2001, no pet.). Costs of appeal are taxed against appellant. See

TEX. R. APP. P. 42.1(d).

                                                         PER CURIAM